LyoN, J.
The order states correctly the nature of the testimony on behalf of the plaintiff which the court rejected or struck out. There can be no doubt that the testimony wTas competent and should have been received and retained, and so the learned circuit judge held when he granted a new trial. The authorities which so hold are numerous. Many of them are cited in the brief of counsel for the plaintiff. It is impossible for us to know that the rejection and ruling out of such testimony did not prejudice the plaintiff. It is sufficient to uphold the order that it may have injured him. The order must therefore be affirmed.
By the Court.— Order affirmed.